Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 3 June 2022 have been entered. Claims 1-3, 11, 13, 15-20 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 16, and 20 being independent.

Response to Arguments
The Applicants’ arguments (page 8 filed 3 June 2022) regarding the double patenting rejections of claims 1, 16, and 20 have been fully considered.
The Applicants argue the double patenting rejection is premature because allowable subject matter in the Instant Application has not yet been identified.
The Examiner finds this argument moot because the Instant Application’s independent claims have been amended to comprise allowable subject matter.

Thus, the double patenting rejections of claims 1, 16, and 20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving, by one or more processors, a video that depicts a person; 
identifying a given skeletal joint of multiple skeletal joints of the person depicted in the video that moves a least amount relative to other skeletal joints of the multiple skeletal joints; 
selecting, as a three-dimensional (3D) reference point, the given skeletal joint that has been identified as moving the least amount relative to the other skeletal joints; 
tracking 3D movement of the person within the video using the selected 3D reference point; 
computing a 3D position for placement of an augmented reality item relative to the 3D reference point; 
causing to be displayed the augmented reality item within the video at the 3D position; and 
updating the 3D position of the augmented reality item in the video as the 3D reference point changes based on the 3D movement of the person.

The prior art of record, taken alone or in combination, fails to teach or fairly suggest
identifying a skeletal joint with the smallest movement as a person’s reference point,
tracking the movement of a person in a video,
placing a virtual object in the video relative to the person’s reference point, and
updating the position of the virtual object as the person’s reference point changes.

Regarding claim 16, in light of the allowance of claim 1, the system in claim 16 is similar and performed by the method in claim 1. Therefore, claim 16 is allowed for the same reasons as claim 1.

Regarding claim 20, in light of the allowance of claim 1, the medium in claim 20 is similar and performed by the method in claim 1. Therefore, claim 20 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613